 
 
IV 
108th CONGRESS 
2d Session 
H. RES. 867 
IN THE HOUSE OF REPRESENTATIVES 
 
November 20, 2004 
Mr. Lantos (for himself, Mr. Hyde, Mr. Ballenger, Mr. Berman, and Mr. Gallegly) submitted the following resolution; which was referred to the Committee on International Relations 
 
RESOLUTION 
Expressing support for the work of the National Endowment for Democracy in Venezuela. 
 
Whereas the 1999 Constitution of the Bolivarian Republic of Venezuela authorizes Venezuelan citizens to petition for a recall vote on elected officials, including the President of Venezuela; 
Whereas a Venezuelan civic organization known as Súmate assisted Venezuelan citizens to petition the Government of Venezuela for a recall referendum on the mandate of President Hugo Chávez Frías; 
Whereas a recall referendum on the mandate of President Hugo Chávez Frías was held, and the recall of President Chávez was rejected by a majority of voters on August 15, 2004; 
Whereas the National Endowment for Democracy is a private, nonprofit organization which was created in 1983 to strengthen democratic institutions around the world through nongovernmental efforts and enjoys broad, bipartisan support in the United States Congress; 
Whereas the National Endowment for Democracy has funded democracy-promoting activities in more than 80 countries around the globe; 
Whereas on September 12, 2003, the National Endowment for Democracy made a grant to Súmate in the amount of $53,400 for a voter education project in Venezuela; 
Whereas a review by the National Endowment for Democracy of the financial and narrative documents of the grant made to Súmate by the Endowment found that amounts under the grant were properly expended for activities that were approved by the Endowment’s Board of Directors; 
Whereas allegations from senior officials of the Venezuelan Government prompted the Public Prosecutor’s Office in the judicial system of the Venezuelan Government to seek to prosecute leaders of Súmate on charges of conspiring with the National Endowment for Democracy to overthrow Venezuela’s government; 
Whereas international funding of nongovernmental organizations by private, nonprofit organizations to promote and defend democracy has become a widely accepted international practice; 
Whereas in no other country has a local nongovernmental organization or its leaders been charged with treason or a like offense for receiving funding from the National Endowment for Democracy to promote democratic rights, institutions, and processes; and 
Whereas Venezuelan President Hugo Chávez Frías recently stated his desire for better relations with the United States: Now, therefore, be it 
 
That the House of Representatives— 
(1)expresses its firm support for the efforts of the National Endowment for Democracy to promote democracy around the world; 
(2)commends all Venezuelans who have peacefully exercised the political rights which are accorded to them under Venezuela’s Constitution to resolve their differences by democratic means and abhors all acts of political violence;  
(3)views charges filed against members of the Venezuelan civic organization known as Súmate of conspiring with the National Endowment for Democracy to overthrow Venezuela’s government as politically motivated; and  
(4)would welcome a decision by the Government of the Bolivarian Republic of Venezuela not to prosecute Venezuelan citizens, including citizens associated with Súmate, for activities that were protected under the laws and Constitution of Venezuela when those activities were carried out. 
 
